Citation Nr: 0125346	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to TDIU.  In July 2001, the veteran appeared and testified at 
a personal hearing at the RO before C. W. Symanski, who is 
the member of the Board rendering the final determination in 
this claim and was designated by the Chairman of the Board to 
conduct that hearing.  See 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran has one service-connected disability, PTSD, 
which is evaluated as 70 percent disabling.

2.  The veteran's PTSD is not so severe as to prevent him 
from engaging in substantially gainful employment consistent 
with his educational and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  In pertinent part, this law redefines VA's notice 
and duty to assist requirements.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VA has recently 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  Some of 
these changes in law are potentially applicable to the claim 
on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC), the RO has advised the veteran (and his 
representative) of the evidence reviewed and the Reasons and 
Bases for denying his claim.  In this case, the veteran 
testified at a personal hearing, and has provided argument 
and evidence in support of his claim.  The RO has assisted 
him in obtaining a statement from his previous employer, 
providing him VA examination with benefit of review of the 
claims folder, and associating with the claims folder 
pertinent records from his VA Vocational and Rehabilitation 
folder.  His other evidence of record includes extensive VA 
evaluations of his industrial impairment caused by PTSD.  The 
veteran has not requested VA assistance in obtaining any 
additional records or information which may help to 
substantiate his claim.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would help the 
veteran in substantiating his claim.  In this respect, proper 
notice has been issued, the case has been fully developed and 
there are no outstanding requests to obtain additional 
evidence or information.  A remand for RO consideration of 
the new regulations would only serve to impose additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  As such, the Board finds that 
no prejudice accrues to the veteran in proceeding to the 
merits of his claim at this time.   See Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

II.  Entitlement to TDIU

The veteran contends that the severity of his service 
connected PTSD precludes him from securing or following 
substantially gainful employment.  He served on active duty 
from March 1963 to March 1968.  Prior to his entry into 
active service, he earned his GED and worked as an apprentice 
carpenter.  Post-service, he briefly worked in an automotive 
parts store followed by 8 years in the mining business as 
both a truck driver and a shop steward.  He discontinued work 
in the mining business due, in part, to increasing 
difficulties in getting along with his co-workers.  He spent 
the next 9 years in the oil industry, to include work as a 
foreman, before a business decline.  He then worked as pest 
control technician followed by an unsuccessful attempt to run 
his own business.  He last worked in a hardware store until 
approximately July 1993.  Thereafter, he earned a degree in 
electronics engineering with high honors from ITT Technical 
Institute.

The record shows that the veteran's only service connected 
disability consists of PTSD.  In a decision dated in May 
1999, the Board granted his currently assigned 70 percent 
rating based upon a finding that his PTSD symptomatology was 
manifested by a severe inability to maintain favorable social 
relationships and a moderate inability to retain employment.

In pertinent part, the veteran's VA clinical records first 
reflect his treatment for shoulder and arm pain and numbness 
in October 1992.  An x-ray examination the next month 
revealed degenerative disc disease of the cervical spine and 
spondylosis of the thoracic spine.  His subsequent clinical 
records reveal additional complaint of pain of the back, hips 
and elbows.   In September 1993, he complained that he was 
incapable of physically performing his past occupational 
specialties.  He also complained of marital conflicts, sleep 
difficulty, depression, decreased ambition, distressing 
dreams of Vietnam, preoccupation of wartime experiences, 
survivor guilt, irritability and headaches.  He was 
prescribed Desipramine due to diagnoses of major depression 
and alcohol dependence in remission.  He was given a 
provisional diagnosis of PTSD in October 1993.

On VA orthopedic examination, dated in November 1993, the 
veteran reported last working in July 1993 as a hardware 
store clerk.  He had been unable to continue his employment 
"because of his inability to lift 50 pound feed bags."  He 
had numerous physical complaints which included neck pain 
with episodes of radiating shoulder and arm pain that caused 
generalized weakness, trembling and significant anxiety.  He 
also complained of bilateral hip and elbow pain.  He was 
given impressions of symptomatic cervical disc disease, early 
osteoarthritis of both hips and bilateral lateral 
epicondylitis of the elbows.

On VA psychiatric and psychological examinations in November 
1993, the veteran described a full spectrum of PTSD symptoms, 
to include hyperarousal, exaggerated startle response, 
insomnia with frequent awakenings, hypervigilance, intrusive 
thoughts, survivor guilt, dissociative episodes and sense of 
foreshortened future.  He further described emotional 
estrangement with periods of depression and impaired 
concentration.  He indicated a history of irritability which 
led to a great many fights following his return from Vietnam.  
He had past history of excessive alcohol use which ceased in 
the mid-80's.  He recently experienced a great deal of 
difficulty maintaining employment, and recalled arguing 
excessively with his boss at the hardware store.  He no 
longer pursued past hobbies of hunting and fishing, and had 
become increasingly isolative over the years.  He had no 
friends.  He complained of "spacing out" for hours at a time.

The veteran's psychological profile indicated a likelihood 
for significant psychological problems which included loss of 
efficiency, periods of confusion, inability to concentrate 
and pervasive apathy.  His adjustment was likely to be 
chronic and resistant to change.  Withdrawal, unrealistic 
feelings of guilt, anxiety and agitation could be present.  
Similar individuals were often unsociable, afraid of 
emotional involvement, highly rebellious and non-conforming 
with poor social judgment and poor relationships.  The staff 
clinical psychologist gave him a Global Assessment of 
Functioning (GAF) of 60 which represented "moderate social 
and industrial impairment." 

The veteran's mental status examination revealed an alert, 
oriented, pleasant and cooperative man.  His general 
appearance was casual, neat and otherwise unremarkable.  His 
affect was slightly constricted in range with an overall 
moderately depressed mood.  He was preoccupied with pain in 
his neck and hips.  He was sad and tearful when talking about 
his Vietnam experiences.  His disabilities led him to feel 
very inadequate.  He expressed great concern about what he 
would be able to do in the future as most of his previous 
work involved hard labor that had become impossible for him.  
However, he did express some interest in vocational 
rehabilitation.  There was no observed evidence of psychosis 
nor cognitive impairment.  He was given an Axis I diagnosis 
of PTSD.

Thereafter, the veteran's VA clinical records include his 
April 1994 complaint of sexual problems with his wife over 
the past year and recurring nightmares about the killing in 
Vietnam.  In a statement received in July 1994, he complained 
of continued PTSD symptoms which required the care of a 
psychiatrist and constant medication.  A September 1994 VA 
clinical record noted that his prescription had changed from 
Desipramine to Zoloft.  An October 1994 statement revealed 
additional complaint of anxiety, flight fantasies and 
surviving with survival techniques.  A November 1994 clinical 
record noted some improvement in his psychiatric symptoms, to 
include decreased nightmares and irritability.  At that time, 
he expressed his interest in returning to school.  His 
medication was subsequently supplemented with Lithium.  In 
May 1995, he complained of increased PTSD symptomatology and 
depression as well as heavy drinking and severe financial 
problems.  He also noted that he had been turned down for 
Social Security benefits. 

In June 1995, the veteran appeared before the RO and 
testified to continuing difficulties with his PTSD symptoms.  
He voiced additional complaint of an inability to 
communicate, constant tiredness and restlessness, and going 
"haywire" at the slightest bit of stress or distraction.  He 
related a past occupational history dominated by hostile 
relations with his co-workers.  He frequently quit his jobs 
because he resented authority figures.  He had some success 
in occupations involving science, such as enterology and 
chemistry, but was not successful when required to interact 
with customers.  He was also having difficulty establishing a 
relationship with his treating therapists.  He had attempted 
to pursue a bachelors degree in radiology, but he had to 
discontinue his studies due to the onset of memory lapses and 
concentration difficulties.  He indicated that he was only 
capable of working in an isolated environment without any 
social contacts.  At that time, he introduced a statement 
from the California Vocational Program which noted his 
discontinuance in the program due to severe memory lapses.  

In a statement dated in June 1995, the veteran's treating VA 
therapist noted that the veteran had been treated for PTSD 
and major depression with only partial relief from 
medication.  He experienced daily intrusive thoughts, 
nightmares, hypervigilance, crying spells and depressed mood 
related to his military duty.  He also reported a history of 
multiple jobs and poor anger control, both of which were 
connected to his traumatic combat experiences.  It was the 
therapist's opinion that the veteran's military duty in 
Vietnam and his PTSD had "a significant negative effect on 
his life."

On VA social and industrial survey, dated in April 1997, the 
veteran reported that he had been attending ITT Technical 
School away from home.  He visited his family on weekends.  
He learned everything he could while at school, but had 
difficulty studying when alone.  He tried to read and write 
things down, but he often found himself staring off into 
space for as long as an hour.  He claimed to have a very high 
mechanical aptitude, but experienced difficulties with memory 
and concentration when alone.  His wife, on the other hand, 
noted him to have poor concentration and didn't know how he 
managed to learn.  His wife also noted him to have a lot of 
anger inside which he kept to himself.  She also corroborated 
his history of sleeping difficulties with nightmares.  His 
PTSD symptoms were noted as Vietnam recollections, 
nightmares, estrangement from others, problems with intimacy 
and sex, impulsive behavior such as verbal outbursts, 
hostility, feelings of ineffectiveness, social withdrawal, 
impaired relationships, depression, insomnia, substance 
abuse, and anxiety with some symptoms of occasional panic 
attacks.  He acknowledged feelings of mood swings.  His most 
persistent and strongest features included impairment of 
social relations, hostility and mood disorder with insomnia 
as well as history of substance abuse.  He presented with 
moderate symptoms of difficulties with concentration and 
memory, but was alert, oriented and reported being successful 
in his school/training program in spite of his symptoms.  He 
felt uncomfortable in groups.  He kept a "hit list" of people 
he would like to kill, but denied any intent due to religious 
beliefs.  

Upon review of his occupational and psychiatric history, the 
VA social worker provided the following summary and 
conclusions:

In light of the veteran's presentation of both 
PTSD trauma and subsequent symptomatology, 
especially his depression, insomnia, hostility, 
social alienation and estrangements, substance 
abuse, limited and failed or troubled 
relationships, and varied work history 
difficulties and dissatisfaction, it appears 
that a case can be definitely be made for a 
MILD to MODERATE degree of INDUSTRIAL 
IMPAIRMENT; however, it would appear that this 
is compounded by a back condition.  I conclude 
that this veteran is MODERATELY to SEVERELY 
IMPAIRED in his SOCIAL FUNCTIONING at this time 
in light of his social isolation and 
estrangement, even from his wife of 19 years, 
his difficulty being around and interacting 
with people in general, and, in particular, his 
hostility event to the point of homicidal 
ideation.  I also believe that it is difficult 
to clearly differentiate factors from his life 
before military experience, such as unstable 
living situations with an abusive father and 
the death of his mother at an early age.  
Nevertheless, this veteran does present a 
picture of a person, who however predisposed, 
was impacted by military stressors and trauma 
to the extent that a connection to the above 
problems can be seen.  I believe that this 
veteran has a POOR PROGNOSIS unless he receives 
clinical treatment.  He presents himself as a 
time bomb waiting to explode.  On the other 
hand, with proper medication and therapy, and 
given some of his strengths and successes, I 
believe he could, over time, come to grips with 
his anger and hostility, his grief and losses, 
and his past.  It is noteworthy that he is 
enrolled in a rehabilitation and educational 
program.

During an April 1997 VA mental disorders examination, the 
veteran presented as alert and cooperative with a normal 
appearance.  He had a neutral mood with mildly constricted 
affect.  There was no evidence of homicidal ideation, 
suicidal ideation or psychotic thought processes.  His 
cognition was normal for his age without any significant 
memory deficit.  His judgment and insight were intact.  His 
judgment was adequate and his insight was modest.  It was 
noted that there was no change since his last Compensation 
and Pension (C&P) examination.  He was given a diagnosis of 
moderate to severe PTSD of the chronic, stable type.  A 
follow-up PTSD examination in July 1997 included the 
examiner's comment that the veteran had undergone no change 
in his symptomatology nor his ability to navigate through 
difficulties of everyday living since his C&P examination in 
1993.  Rather, it was noted that there may have been a modest 
increase in his functional capacity as evidenced by his 
ability to pursue a course of study in night school.  He was 
given a diagnosis of chronic and stable PTSD which was 
moderate to severe in nature, and assigned a GAF score of 60.

An April 1999 VA Vocational Closing Report of Progress in 
Placement Activity, covering the time period from December 
1998 to April 1999, included the following summary of the 
veteran's placement activity:

"As indicated in the Phase II report, this 
counselor was very concerned about the 
likelihood of assisting [the veteran] to 
employment with job placement services.  Job 
seeking skills training and an interview with 
the veteran was conducted in-person in 
Bakersfield on January 11, 1999.  At that time, 
the client advised he was limited to 
Bakersfield for employment opportunities.  
Initial attempts at employment had included 
opportunities closer to Los Angeles, where most 
of the labor market lies.  At that time, [the 
veteran] indicated his wife was ill and he was 
unable to commute outside of Bakersfield.  
Twenty-four possible employers of electronic 
technicians were identified in Bakersfield, CA, 
each of whom was contacted.  One potential 
employment opportunity was located, but did not 
result in an actual employment opportunity for 
[the veteran].  [The veteran] advised he is 
unable to earn over $500.00 due to Social 
Security issues, but other than working at a 
computer store or other minimum wage level 
employment, no new opportunities were 
identified in Bakersfield for this gentleman.  
Overall, this counselor was frustrated by a 
limited market and the veteran's age and 
geographic barriers to employment, and 
regrettably was unable to assist [the veteran] 
in locating a job."

The vocational counselor also provided the following analysis 
of the veteran's participation:

"[The veteran] appeared as scheduled for a 
meeting in Bakersfield dressed appropriately 
for an employment interview.  This veteran 
presents as a very friendly individual with 
good interviewing skills.  However, as [the 
veteran] acknowledged, he is limited to 
Bakersfield and he had perceived some sense of 
age discrimination from employers (at age 53 in 
an entry-level position).  Additionally, [the 
veteran's] wage expectations are rather high as 
he attended ITT Technical Institute in Oxnard, 
a very different labor market from Bakersfield.  
This counselor would very much have liked to 
assist this very pleasant veteran in obtaining 
employment, but was unable to do so for the 
reasons previously reported."

The veteran filed his claim for TDIU in August 1999.  At that 
time, he noted psychiatric treatment for his PTSD about every 
6 weeks.  He denied any hospitalizations in the past 12 
months.  He had not worked since performing office work for 
Ace hardware in 1992.  He stated that his 70 percent rating 
for PTSD evidenced a severe impairment of social function and 
employment, and that "I cannot work because once the 
prospective employer finds out that I am rated so high with 
PTSD the offer of work stops."

Medical records from Drs. Coppola and Levins, dated in 
September and October 1999, reveals the veteran's treatment 
for significant disc disease at L3-4, L4-5 and L5-1 with 
associated right-sided large disc bulge at L4-5 and minor 
disc bulge at L5-1.  He was prescribed epidural treatments in 
attempt to relieve his symptoms of pain in his right leg and 
hip.  His history of being disabled secondary to his back 
with VA disability was noted.  A statement from Clarks Pest 
Control, received in March 2000, noted that the veteran had 
not worked for them for at least 10 years.

A May 2000 Report of Contact, prepared by a Case Manager from 
VA's Vocational and Rehabilitation program, revealed the 
veteran's report that he discontinued his participation in an 
employment search with "EA" pending the outcome of a 
disability evaluation with the state.

On VA Orthopedic Compensation and Pension examination, dated 
in June 2000, the veteran complained of a cervical spine 
problem with radiation of pain and numbness to his right 
upper extremity which resulted in difficulty with reaching, 
pushing and pulling.  He woke up at night due to his neck 
pain, and had constant, daily flare-ups which lasted from a 
few minutes to a few hours.  He also complained of a lumbar 
spine disability with radiation of pain and numbness to his 
right lower extremity which was exacerbated by bending and 
lifting more than 10 pounds.  He used a cane in order to 
ambulate secondary to weakness of the right lower extremity.  
His physical and x-ray examinations resulted in diagnoses of 
degenerative disc disease of the cervical spine with 
radiculopathy on the right, and degenerative disc disease of 
the lumbar spine with radiculopathy on the right.  It was 
noted that he should avoid heavy lifting and carrying as well 
as frequent bending, stooping and crouching.  He was also 
advised to avoid repetitive upward and downward gazing, 
overhead lifting and carrying.

On VA general psychiatry C&P examination, dated in June 2000, 
the veteran primarily complained of sleeping difficulties, 
bad dreams and irritability.  His PTSD symptoms included 
flashbacks, nightmares, angry outbursts, concentration 
difficulties, social withdrawal and being uncomfortable being 
around people.  He reiterated his post-service history of 
developing irritability, antisocial behavior, getting into 
fights, insomnia, nightmares and depression.  He also became 
more isolative and progressively more depressed.  He was 
undergoing outpatient treatment.  His prescriptions of Zoloft 
and Valium helped some of the symptoms.  For example, he 
didn't have a desire to die as much nor a desire to kill 
others.  His depression remained the same.  He denied a 
history of hospitalizations or suicide attempts.  He 
occasionally drank 4-5 beers to help him sleep.  He also 
complained of neck and back pains which had not been relieved 
by epidural injections.  Since his last C&P examination, he 
had obtained a degree in electronic engineering technology 
with highest honors.  This required him to attend school for 
4 hours a day.  He found it frustrating that no one would 
hire him due to his medical problems.  His marital 
relationship was somewhat shaky, but was better than before.  

On mental status examination, the veteran appeared alert and 
oriented to time, place and person.  He was cooperative and 
walked with a cane.  His mood was mildly irritable and his 
affect was slightly blunted.  He had no significant memory 
deficits.  His concentration was impaired.  His judgment and 
insight were intact.  He had no problems with communication.  
He reported insomnia which resulted in tiredness.  He also 
had nightmares with unrestful sleep.  He denied 
hallucinations and delusions.  His speech was coherent and 
relevant.  There was no sense of looseness of association or 
tangentially.  His thought processes were logical.  He was 
able to maintain minimum personal hygiene and other basic 
activities of living.  His rate and flow of speech was 
relevant.  He had no panic attacks.  His mood was depressed.  
He had some impaired impulse control due to his anger that 
caused him frustration and depressed mood.  He was given a 
diagnosis of PTSD and assigned current and past year GAF 
scores of 56.

In statements received in October 2000, the veteran stated 
that, despite the assistance of EDD and Cal-Works, he had 
been unsuccessful in locating jobs in such places as 
Lancaster, Edwards Air Force Base, Mojave and Santa Clarita.  
He complained of panic attacks when around the general public 
and even while attending church.  He was socially isolated.  
He further complained of multiple physical conditions, which 
included constant neck, back, hand and arm pain, which 
required him to take a minimum of six Vicodin per day.  He 
ambulated with the assistance of a cane, and suffered from 
incontinence.  He further described memory loss with 
difficulty in remembering small details.  He requested that 
these considerations be reviewed for his TDIU claim.

According to his testimony before the undersigned in July 
2001, the veteran primarily complained that his PTSD 
symptomatology interfered with his ability to interact with 
individuals in a social and work setting.  He reiterated his 
long-standing history of strained relations with co-workers 
and superiors due to his PTSD symptoms of anxiety, 
irritability, and anger explosions.  He recently earned a 
degree with top honors from the ITT Technical Institute in 
electronics engineering, but stressed that his degree was 
earned in an isolated environment with minimal interpersonal 
contacts.  He opined that he was unable to secure employment 
due to PTSD symptoms which negatively manifested themselves 
during interview situations.  He also opined that he was 
precluded from performing substantially gainful employment 
due to memory, concentration and sleep problems.  He did 
feel, however, that he was capable of performing 
substantially gainful employment in a work environment which 
did not require social interactions.  His prescriptive 
treatment for PTSD consisted of Sertraline, Trazodone and 
Valium.  

III.  Analysis

The veteran, whose one service connected disability of PTSD 
has been evaluated as 70 percent disabling, is eligible for 
consideration of a TDIU rating.  38 C.F.R. § 4.16(a) (2001).  
His entitlement to TDIU requires a showing that, due to his 
PTSD, he is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001); VAOGCPREC 75-91 (Dec. 27, 1991).  He has the 
responsibility of presenting and supporting his claim for 
benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating the claim, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001)

In evaluating a TDIU claim, VA may not consider a veteran's 
advancing age and/or non-service connected disabilities in 
the determination of whether he/she is entitled to TDIU.  Van 
Hoose v. Brown, 4 Vet.App. 361, 363 (1993).  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor that places the claimant 
in a different position than other veterans with the same 
disability rating.  Id.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough as a high rating, in and of itself, recognizes that 
the impairment makes it difficult to obtain and keep 
employment.  Id.  A TDIU claim is essentially limited to the 
issue as to whether a claimant is capable of performing the 
physical and mental acts required by employment, and not 
whether he/she can find employment.  The inquiry should focus 
on whether a particular job is realistically within the 
capabilities, both physical and mental, of the claimant.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2001).  A 
GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co- workers)."  

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

The evidence in support of the TDIU claim includes the 
veteran's long-standing history of impulsive behavior, 
outbursts of anger and resentment of authority that has 
resulted in hostile workplace relations and, occasionally, 
termination of employment.  He has evidenced a more unstable 
employment history in recent years.  He complains of an 
inability to obtain employment due to poor interviewing 
skills caused by his PTSD.  He also complains of an inability 
to maintain substantially gainful employment due to the 
intensity and severity of his numerous PTSD symptoms, to 
include difficulty with memory, anger, depressed mood, 
concentration, communication and social relations.

The competent medical evidence in this case, however, 
establishes that the above-mentioned PTSD symptomatology is 
not so severe as to prevent the veteran from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.  An extensive VA 
social and industrial survey, conducted in April 1997, 
resulted in professional opinion that the veteran's PTSD 
resulted in a "MILD to MODERATE degree of INDUSTRIAL 
IMPAIRMENT."  This assessment was consistent with GAF scores 
of 60 provided by VA psychiatrists in 1993 and 1997.  
Thereafter, the record reflects that the veteran earned a 
degree in electronics engineering with high honors from ITT 
Technical Institute.  In April 1999, a VA vocational 
counselor noted the veteran to have good interviewing skills 
with his only barriers to employment consisting of self-
imposed geographical and financial limitations.

The most recent medical evidence, which consists of the VA 
general psychiatry C&P examination conducted in June 2000, 
resulted in opinion that the veteran "show[ed] moderate 
difficulty in social and occupational functioning with few 
friends."  This opinion, which was based upon review of the 
claims folder and examination of the veteran, holds 
significant probative value in this case.  The GAF score of 
56 also reflects a stable assessment of his PTSD 
symptomatology since 1993.  Also of significant probative 
value in this case is the lack of any opinion from a 
qualified professional which states that the veteran is 
unable to engage in substantially gainful employment by 
reason of his PTSD.  To the contrary, the veteran himself has 
conceded that he is capable of performing substantially 
gainful employment albeit in a work environment with little 
social interaction.  Given his previous occupational 
experience in truck driving and recently acquired electronics 
engineering degree, the Board finds that the weight of the 
evidence supports the conclusion that, without regard to age 
and/or non-service connected disability, the veteran could 
find gainful employment in these fields in spite of his PTSD. 

Based upon the above, the Board finds, by a preponderance of 
the evidence, that the veteran's service connected disability 
does not preclude him from securing and maintaining a 
substantially gainful occupation consistent with his 
educational and employment background.  In so concluding, the 
Board has considered as competent the veteran's lay 
descriptions of his PTSD symptomatology.  See generally 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).  The Board has not considered as 
competent, however, his statements that his PTSD has resulted 
in his inability to obtain and maintain substantially gainful 
employment.  This is a matter within the province of 
professionals who possess the specialized education, training 
and experience required to speak to such matters.  Id.  In 
this case, there is unrebutted opinion from specialists in 
psychiatry, social work and vocational counseling which 
establish that the veteran's is not entitled to a TDIU 
rating.  The Board further emphasizes that, in evaluating 
TDIU claims, it is precluded from considering the effects of 
non-service connected disability upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001).


ORDER

Entitlement to TDIU is denied.



		
	
	Member, Board of Veterans' Appeals



 

